         Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 1 of 13



 1   SARA HEDGPETH-HARRIS (SBN 124114)
     sara.hedgpeth-harris@centralcallegal.org
 2   MARCOS SEGURA (SBN 303122)
     msegura@centralcallegal.org
 3   RUBEN LUIS GARCIA, III (SBN 317512)
     lgarcia@centralcallegal.org
 4   CENTRAL CALIFORNIA LEGAL SERVICES
     2115 Kern Street, Suite 200
 5   Fresno, CA 93721
     Telephone: (559) 570-1200
 6   Facsimile: (559) 570-1254
 7
 8   Attorneys for Plaintiff Angela Sanchez
 9
10                                UNITED STATES DISTRICT COURT

11                            EASTERN DISTRICT OF CALIFORNIA
12
13   Angela Sanchez, an individual;               ) CASE NO.
                                                  )
14                                                )
                     Plaintiff,                     COMPLAINT FOR DAMAGES FOR
                                                  )
15                                                ) VIOLATIONS OF:
                                                  )
16          vs.                                   )   1. Fair Debt Collection and
17                                                )      Practices Act (“FDCPA”), 15
     Law Office of Lance E. Armo and              )      U.S.C. § 1692, et seq.
18   Lance E. Armo.                               )   2. California Business &
                                                  )      Professions Code § 17200, et seq.
19                                                )
                   Defendants.                    )
20                                                )
                                                    JURY TRIAL DEMANDED
                                                  )
21
                                                  )
22
23                                  JURISDICTION AND VENUE

24        1.      This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331,
25   as this action arises out of Defendants' violations of the Fair Debt Collection Practices
26   Act (“FDCPA”), 15 U.S.C. § 1692, et seq..
27        2.      Exercise of personal jurisdiction over Defendants comports with
28   traditional notions of fair play and substantial justice given that Defendants

                                      COMPLAINT FOR DAMAGES
                                               -1-
          Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 2 of 13



 1   systematically and continuously do business in the State of California and were
 2   doing such business with respect to the facts that arise in this case.
 3         3.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part of
 4   the events or omissions giving rise to this claim occurred within the Eastern District of
 5   California.
 6                                       INTRODUCTION
 7         4.   Plaintiff Angela Sanchez brings this action to challenge the acts of
 8   Defendants Law Office of Lance E. Armo and Lance E. Armo regarding attempts by
 9   Defendants to unlawfully and abusively collect a debt allegedly owed by Plaintiff, and
10   causing Plaintiff damages in the process.
11         5.   Defendants operate a well-known law firm in Fresno and engage in unlawful
12   conduct that affects numerous low-income renters. Fresno County sees anywhere from
13   2,000 to 4,500 evictions filed each year. On information and belief, from 2007 to 2016,
14   Defendants handled approximately five percent of all unlawful detainer lawsuits
15   disposed of through the Fresno Superior Court, and their names appeared the second
16   most frequently as counsel of record for plaintiffs in such cases.
17         6.   In 2019, Defendants’ names appeared at least 170 times as counsel of record
18   for landlords.
19         7.   Defendants engage in unlawful conduct that affects numerous low-income
20   renters, unlawfully burdening them with debts they do not owe, impairing their credit
21   records and ability to secure rental housing, and exacerbating the current housing crisis.
22         8.   This civil action seeks injunctive relief, damages, attorney’s fees, and costs
23   pursuant to the FDCPA, which prohibits debt collectors from engaging in abusive,
24   deceptive and unfair practices, and California Business and Professions Code section
25   17200, which forbids unlawful and unfair business practices.
26         9.   Defendant Lance E. Armo, while acting as attorney in Plaintiff’s unlawful
27   detainer lawsuit, Case No. 19CECL05022, in the California Superior Court, engaged in
28   abusive and false debt collection practices. Defendants falsely claimed Plaintiff owed a

                                     COMPLAINT FOR DAMAGES
                                              -2-
          Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 3 of 13



 1   nonexistent debt, and then attempted to collect that alleged debt to which they were not
 2   legally entitled.
 3         10. In attempting to collect this nonexistent debt, Defendants failed to make the
 4   necessary disclosures in their initial communication with Plaintiff.
 5         11. Defendants also misled Plaintiff when interacting with her regarding the
 6   nonexistent debt.
 7         12. Defendants did not maintain procedures reasonably adapted to avoid any
 8   such violations of the FDCPA.
 9         13. Defendants’ misconduct was knowing, willful, and intentional.
10                                           PARTIES
11         14. Plaintiff Angela Sanchez is a natural person, an adult, and at all times relevant
12   to this action was a resident of Fresno County, California.
13         15. Defendant Law Office of Lance E. Armo is a California professional law
14   corporation, is incorporated in the State of California, and is a law firm practicing law
15   and doing business in the State of California, in Fresno County, within the Fresno
16   Division of the Eastern District of California.
17         16. Defendant Lance E. Armo is the owner of Defendant Law Office of Lance E.
18   Armo and is the attorney who apparently signed and caused to be sent the notice
19   attached as Exhibit 1.
20         17. Defendants are in the business of litigating eviction actions on behalf of
21   landlords, including unlawful detainer actions based on notices demanding the payment
22   of rent.
23         18. Plaintiff is informed and believes and upon that basis alleges that Defendants
24   also prepare and send out, by mail and otherwise, demands for rent in the form of three-
25   day notices to pay rent or quit, and/or other correspondence seeking to collect rent and
26   other amounts due under residential leases.
27         19. Defendants are persons who use an instrumentality of interstate commerce or
28   the mails in a business, one principal purpose of which is the collection of debts, and are

                                    COMPLAINT FOR DAMAGES
                                             -3-
          Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 4 of 13



 1   therefore “debt collectors” within the meaning of 15 U.S.C. § 1692a(6).
 2         20. On information and belief, Defendants send Notices to Pay or Quit to tenants
 3   in an attempt to collect on tenants’ alleged debts, or to cause them to make payments on
 4   alleged debts. The Notice to Pay or Quit Plaintiff received appears to have been signed
 5   by Mr. Armo.
 6         21. Defendants are persons who regularly collect or attempt to collect, directly or
 7   indirectly, debts owed or due or asserted to be owed or due another, and are therefore
 8   “debt collectors” within the meaning of 15 U.S.C. § 1692a(6).
 9         22. On information and belief, Defendants routinely accept payments on debts
10   allegedly owed to third parties. In the Notice to Pay or Quit at issue here, Defendants
11   asked Plaintiff to send to their office a check for the alleged debt that was made out to
12   Defendants, but allegedly actually due to a third party.
13         23. Defendants claimed that Plaintiff was obligated to pay a debt, and therefore
14   Plaintiff is a “consumer” within the meaning of 15 U.S.C. § 1692a(3).
15         24. The Notice to Pay or Quit informed the Plaintiff that she “was required to
16   pay” the debt detailed on that notice.
17         25. These alleged financial obligations were primarily for personal, family, or
18   household purposes and were therefore a “debt” within the meaning of 15 U.S.C. §
19   1692a(5).
20         26. The claimed debt was for rent allegedly owed for Plaintiff’s primary residence
21   at the time.
22         27. At all times mentioned herein, Defendants, and each of them, were authorized
23   and empowered by each other to act, and did so act, as agents of each other, and all of
24   the things herein alleged to have been done by them were done in the capacity of such
25   agency. All Defendants are responsible in some manner for the events described herein
26   and are liable to Plaintiff for the damages they have incurred.
27                               STATUTORY FRAMEWORK
28         28. Congress enacted the FDCPA to eliminate “abusive debt collection practices

                                    COMPLAINT FOR DAMAGES
                                             -4-
          Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 5 of 13



 1   by debt collectors [and] to insure that those debt collectors who refrain from using
 2   abusive debt collection practices are not competitively disadvantaged.” Clark v. Capital
 3   Credit & Collection Servs., Inc., 460 F.3d 1162, 1179-80 (9th Cir. 2006) (citing 15
 4   U.S.C. § 1692(e)).
 5         29. The FDCPA is a strict liability statute.
 6         30. A key provision of the FDCPA is § 1692g, which requires a debt collector to
 7   send, within five days of its initial communication with a consumer, a written notice
 8   which provides information regarding the debt and informs the consumer of his or her
 9   right to dispute the validity of the debt, and/or request the name and address of the
10   original creditor, and/or request that the debt be verified, within 30 days of receipt of the
11   notice. See 15 U.S.C. § 1692g(a).
12         31. The FDCPA forbids a debt collector from attempting to collect a debt that is
13   not permitted by law. See 15 U.S.C. § 1692f(1).
14         32. Section 1692e of the FDCPA requires a debt collector, in an initial
15   communication with a consumer, to state that he or she is attempting to collect a debt
16   and that any information obtained will be used for debt-collection purposes. See 15
17   U.S.C. § 1692e(11).
18         33. Section 1692e of the FDCPA forbids a debt collector from making false
19   statements to a consumer about the character, amount, or status of the consumer’s debt.
20   See 15 U.S.C. § 1692e(2)(A).
21         34. Section 1692e of the FDCPA forbids a debt collector from falsely
22   representing to a consumer his or her ability to sue the consumer or take away the
23   consumer’s property in relation to any nonpayment of debt. See 15 U.S.C. § 1692e(4-5).
24         35. Section 1692e of the FDCPA also forbids a debt collector from using any
25   false, deceptive, or misleading representation or means in connection with the collection
26   of any debt. See 15 U.S.C. § 1692e.
27         36. Section 1692d of the FDCPA forbids a debt collector from engaging in any
28   conduct the natural consequence of which is to harass, oppress, or abuse any person in

                                    COMPLAINT FOR DAMAGES
                                             -5-
          Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 6 of 13



 1   connection with the collection of a debt. See 15 U.S.C. § 1692d.
 2                                 FACTUAL BACKGROUND
 3         37. On or about October 1, 2016, Ms. Sanchez began renting a home at 2739 Fine
 4   Avenue, Clovis, CA 93611.
 5         38. In or around January of 2017, Ms. Sanchez qualified for a Section 8 Housing
 6   Choice Voucher, which she began applying toward her rental at Fine Avenue.
 7         39. On or about January 8, 2019, the terms of Ms. Sanchez’s Housing Assistance
 8   Payment Contract were changed by the Fresno Housing Authority. Effective January 1,
 9   2019, Ms. Sanchez’s Voucher Contract was altered so that her portion of the monthly
10   rent went from $132 to $0. See Exhibit 2.
11         40. On or about May 16, 2019, Ms. Sanchez heard her dogs barking at the front
12   door. When she opened the front door, she saw a piece of paper taped to the screen door
13   and a woman getting in a car to drive away.
14         41. When Ms. Sanchez waved at the woman getting in the car, the woman told
15   Ms. Sanchez that she was “from the lawyer’s office.”
16         42. When Ms. Sanchez reviewed the piece of paper, she saw that it was a Notice
17   to Pay Rent or Quit that referred to Defendants as the sender of the Notice.
18         43. The Notice to Pay Rent or Quit stated that Ms. Sanchez owed $396 in past-
19   due rent for the months of January, February, and March of 2019, even though her share
20   of the rent for these months was in fact $0.
21         44. The Notice to Pay Rent or Quit failed to comply with the provisions of the
22   Federal Debt Collection Practices Act, in that it never stated that Mr. Armo was a debt
23   collector, that the communication was an attempt to collect a debt, that all information
24   obtained from Ms. Sanchez would be used to collect the debt, or the process for either
25   requesting verification of the debt or identification of the original creditor.
26         45. Ms. Sanchez called the phone number on the Notice, reaching a receptionist
27   for Defendants. Ms. Sanchez told the receptionist that she did not owe any rent for the
28   months alleged in the Notice.

                                     COMPLAINT FOR DAMAGES
                                              -6-
          Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 7 of 13



 1         46. The receptionist told Ms. Sanchez that she would call her back because she
 2   needed to pull Ms. Sanchez’s file.
 3         47. Neither the receptionist nor anyone else ever called Ms. Sanchez back in
 4   response to her inquiry.
 5         48. On or about May 27, 2019, Defendants filed an Unlawful Detainer
 6   (19CECL05022) against Ms. Sanchez based on the May 16, 2019 Notice to Pay Rent or
 7   Quit. This Unlawful Detainer was soon dismissed, once Defendants were forced to
 8   admit there was no debt.
 9         49. Part of Ms. Sanchez’s responsibilities under the Section 8 Voucher Contract
10   include abiding by the requirements of the lease, including the requirement to pay her
11   share of the rent on time.
12         50. The Fresno Housing Authority has the right to terminate a Section 8 Voucher
13   when the voucher holder violates lease terms; an eviction for non-payment of rent
14   constitutes “good cause” for termination. Thus, being evicted for not paying rent
15   essentially guarantees the loss of the Section 8 Voucher.
16         51. Facing an eviction and the loss of her Section 8 Voucher, even though there
17   was no basis for it, caused Ms. Sanchez substantial shock and emotional distress.
18         52. Facing a looming threat of homelessness gave Ms. Sanchez severe anxiety and
19   nervousness, resulting in Ms. Sanchez experiencing paranoia and insomnia.
20         53. The intrusive visit to her home by an agent and representative of Defendants
21   made Ms. Sanchez afraid whenever anyone approached her front door, even if it was just
22   relatives or friends that were visiting.
23         54. The failure of the Defendants’ receptionist and/or the Defendants themselves
24   to provide adequate notice as required by the FDCPA, or to verify the debt upon Ms.
25   Sanchez’s request, and their decision instead to press forward with an unsubstantiated
26   unlawful detainer against her, further heightened her anxiety and paranoia.
27         55. The accumulation of this added stress ultimately rendered Ms. Sanchez
28   emotionally and physically depressed.

                                     COMPLAINT FOR DAMAGES
                                              -7-
         Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 8 of 13



 1         56. Although she avoided eviction at the 11th hour, Ms. Sanchez also suffered
 2   monetary damages related to costs of preparing to move from her home once she was
 3   unlawfully sued for unlawful detainer.
 4         57. All of this was a direct result of Defendants’ action to collect an invalid debt
 5   in a way proscribed by law.
 6                                 FIRST CAUSE OF ACTION
 7                     Violation of Federal Debt Collections Practices Act
 8                                   (15 U.S.C. § 1692, et seq.)
 9         58. Plaintiff repeats, re-alleges, and incorporates by reference all the allegations
10   contained in the paragraphs above.
11         59. Defendants used and use the mail in their business, the principal purpose of
12   which is the collection of debts, and are therefore “debt collectors” under 15 U.S.C. §
13   1692a(6).
14         60. Defendants regularly collect debt on behalf of others, directly or indirectly,
15   and are therefore “debt collectors” under 15 U.S.C. §1692a(6).
16         61. Plaintiff is a “consumer” within the meaning of 15 U.S.C. § 1692a(3) because
17   she is a natural person alleged to owe debt to a third party in the form of an obligation to
18   pay money on a transaction for personal, family, or household purposes.
19         62. Defendants’ actions constituted a violation of numerous provisions of the
20   FDCPA.
21         63. Defendants’ violations include the following:
22                    i. Defendants violated 15 U.S.C. § 1692e(2)(A) by making a false
23                       representation of the character, amount, or legal status of the alleged
24                       debt in the Notice to Pay Rent or Quit and in the unlawful detainer
25                       action filed;
26                   ii. Defendants violated 15 U.S.C. § 1692e(4-5) by falsely representing
27                       to Ms. Sanchez their ability to take away her property in relation to
28                       any nonpayment of debt;

                                    COMPLAINT FOR DAMAGES
                                             -8-
         Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 9 of 13



 1                 iii. Defendants violated 15 U.S.C. § 1692e(11) by failing to state that
 2                       they were attempting to collect a debt and that any information
 3                       obtained would be used for debt-collection purposes;
 4                  iv. Defendants violated 15 U.S.C. § 1962d by having their agent and
 5                       representative approach Ms. Sanchez at her home in attempting to
 6                       collect a debt that did not exist;
 7                  v. Defendants violated 15 U.S.C. § 1692f(1) by attempting to collect an
 8                       amount not permitted by law, including the laws governing Plaintiff’s
 9                       Section 8 Voucher;
10                  vi. Defendants violated 15 U.S.C. § 1692g(a) by failing to provide the
11                       legally mandated written notice of debt that informed the consumer
12                       of his or her right to dispute the validity of the debt, and/or request
13                       the name and address of the original creditor, and/or request that the
14                       debt be verified, within 30 days of receipt of the notice.
15        64. As a proximate result of Defendants’ violations, Plaintiff has suffered
16   damages, including but not limited to monetary damages, and emotional distress and
17   other and nonmonetary damages, to be proven at trial.
18        65. Defendants did not maintain procedures reasonably adapted to avoid any
19   FDCPA violations.
20        66. Defendants’ misconduct was knowing, willful, and intentional.
21                               SECOND CAUSE OF ACTION
22                          Violation of the Unfair Competition Law
23                           (Cal. Bus. & Prof. Code § 17200, et seq.)
24        67. Plaintiff repeats, re-alleges, and incorporates reference all the allegations
25   contained in the paragraphs above.
26        68. Defendants operate a business within the meaning of Business & Professions
27   Code section 17200, et seq..
28        69. The California Unfair Competition Law (“UCL”) proscribes unlawful and

                                    COMPLAINT FOR DAMAGES
                                             -9-
         Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 10 of 13



 1   unfair business practices.
 2         70. As alleged herein, Plaintiff has suffered injury in fact and lost money and/or
 3   property as a result of Defendants’ unlawful and unfair conduct stemming from
 4   Defendants’ violations of the FDCPA
 5         71. Defendants have engaged in, and on information and belief continue to engage
 6   in, acts or practices that constitute unlawful and unfair business practices as defined in
 7   Business and Professions Code section 17200. These acts or practices include the
 8   following violations of the FDCPA:
 9                     i. Failing to provide the legally mandated written notice of debt;
10                    ii. Making a false representation of the character, amount, or legal status
11                        of the alleged debt;
12                    iii. Attempting to collect an amount not permitted by law;
13                    iv. Falsely representing their ability to take away property in relation to
14                        any nonpayment of debt;
15                    v. Having their agent and representative approach Ms. Sanchez at her
16                        home in attempting to collect a debt that did not exist; and
17                    vi. Failing to state that they were attempting to collect a debt and that
18                        any information obtained would be used for debt-collection purposes.
19         72. Each of Defendants’ violations of the FDCPA, as alleged above, constitutes a
20   predicate violation, which supports a claim under the “unlawful” prong of California
21   Business and Professions Code section 17200.
22         73. Each of Defendants’ various dishonest, bad faith, unfair and unreasonable
23   actions and statements, as alleged above, constitute “unfair” acts or practices under
24   section 17200.
25         74. Defendants acted unlawfully and unfairly by: failing to provide the legally
26   mandated written notice of debt; trying to obtain an unlawful judgment over a debt that
27   was falsely represented; and by subsequently refusing to reveal to Plaintiff, upon
28   request, information regarding what this debt was for and why Defendants’ actions were

                                     COMPLAINT FOR DAMAGES
                                              - 10 -
         Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 11 of 13



 1   justified.
 2         75. As a proximate result of Defendants’ various unlawful and unfair business
 3   acts and practices, Plaintiff suffered substantial injuries. Accordingly, Plaintiff is
 4   entitled to equitable relief including restitution and attorney’s fees, and any other
 5   appropriate relief authorized by sections 17200, et seq. of the California Business &
 6   Professions Code.
 7         76. The utility of Defendants’ conduct in attempting to collect monies not owed is
 8   non-existent; any claim to utility is grossly outweighed by the gravity of harm to
 9   Plaintiff. Defendants’ unfair conduct runs counter to established public policy and such
10   conduct is immoral, oppressive, and substantially injurious to Plaintiff and the public at
11   large. There are reasonable alternatives to further Defendants’ legitimate business
12   interests other than the unfair conduct described herein.
13         77. The unlawful and unfair business practices of Defendants, as described above,
14   present a continuing threat to members of the public in that current and future tenants
15   from whom Defendants will seek to collect debts will be deprived of their rights and
16   protections under the FDCPA as well be subject to economic harm similar to what
17   Plaintiff has suffered.
18         78. Plaintiff and other members of the general public therefore have no other
19   adequate remedy at law in that Defendants’ abusive collection tactics will continue
20   unabated unless they are ordered to comply with the FDCPA.
21         79. Further, pursuant to California Business and Professions Code section 17203,
22   Plaintiff seeks an order of this Court prohibiting Defendants from continuing to engage
23   in unlawful and unfair business acts and practices of the kind set forth in this Complaint,
24   including, but not limited to: misrepresenting to consumers the existence of unpaid debt;
25   misrepresenting to consumers the amount owed; misrepresenting in state court
26   proceedings the amount owed by consumers; harassing consumers in connection with an
27   attempt to collect debts; failing to comply with the FDCPA’s notice requirements with
28   respect to communications with consumers; failing to verify debts on request; providing

                                     COMPLAINT FOR DAMAGES
                                              - 11 -
         Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 12 of 13



 1   consumers false or misleading assurances of intent to verify debt; failing to create,
 2   implement, and follow the procedures necessary to prevent these violations from
 3   occurring; targeting and attempting to collect debts from consumers with housing
 4   vouchers; and personally drafting and sending notices that underlie an action for
 5   unlawful detainer to consumers with housing vouchers
 6                                   REQUEST FOR RELIEF
 7   WHEREFORE, Plaintiff prays for relief as follows:
 8         1.     A judgment that Defendants violated the FDCPA, 15 U.S.C. § 1692, et seq.,
 9   and California Business and Professions Code § 17200, et seq.;
10         2.     Pursuant to California Business and Professions Code § 17203, an order
11   and judgment enjoining Defendants, its agents, employees, successors, and all other
12   persons in active concert or participation with Defendants to cease from failing to
13   comply with the FDCPA, and specifically from engaging in the conduct described
14   herein, including but not limited to serving notices to consumers in violation of the
15   FDCPA, misrepresenting the amounts owed by tenants in state court proceedings and
16   other fora, targeting consumers with housing vouchers by personally drafting and
17   sending notices to them, not verifying the alleged debt of consumers who request such
18   verification, and failing to implement the safeguards necessary to prevent these
19   violations from occurring;
20         3.     Pursuant to 15 USC § 1692k(a)(2)(A), $1,000 in statutory damages for each
21   of Defendants’ violations of Plaintiff’s rights under the FDCPA;
22         4.     Pursuant to 15 U.S.C. § 1692k(a)(1), actual damages in an amount to be
23   determined at trial;
24         5.     Restitution;
25         6.     An order awarding Plaintiff all of their litigation costs associated with this
26   proceeding, and all reasonable attorney’s fees as provided by law;
27         7.     Interest, to the extent permitted by law; and
28         8.     Such other and further relief as the Court may deem just and proper.

                                    COMPLAINT FOR DAMAGES
                                             - 12 -
         Case 1:20-cv-00163-NONE-SKO Document 1 Filed 01/31/20 Page 13 of 13



 1                                      JURY DEMAND
 2          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial
 3   by jury as to all issues.
 4
 5    Dated: January 31, 2020                 CENTRAL CALIFORNIA LEGAL
                                              SERVICES
 6
 7
                                              /S/ R. Luis Garcia, III
 8
                                              R. Luis Garcia, III
 9                                            Attorney for Plaintiff Angela Sanchez
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                    COMPLAINT FOR DAMAGES
                                             - 13 -
